DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The IDS submitted 2/21/2019 is acknowledged and has been considered.

Claim Objections
Claim 1 is objected to because of the following informalities:  The first claim has no claim number indicator.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3, 5 and 7-12, 15 and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Buchmueller et al. (U.S. Patent 10,071,804).

In regards to claim 1, Buchmueller et al (henceforth referred to as Buchmueller) disclose an aerial vehicle for delivering a package, the aerial vehicle comprising: 
a package deployment system coupled to the aerial vehicle.  As depicted in figures 9a and 9b, a UAV is shown to include a package deployment device, 
the package deployment system comprising: 
a spool coupled to the aerial vehicle (col. 2, lines 13-32); 
a lowering line fixedly coupled to the spool at a first end (item 912), the lowering line having a second end secured to a grasping device.  Buchmueller teaches several embodiments with some including a grasping end to attach directly to a package or to a package containing device; 
and a cutting device coupled to one of the spool or the lowering line (col. 15, lines 29-34); 
and a monitoring system coupled to one of the aerial vehicle or the package deployment system.  Buchmueller teaches a monitoring system to track various aspects including where the package is relative to the ground and/or tension in the tether, 
wherein the monitoring system is configured to monitor a parameter of a component of the package deployment system and delay or prevent actuation of the cutting device if the parameters exceeds a predetermined threshold and the parameter is an air speed 
wherein the package deployment system is configured to deliver the package at a delivery location by actuating the cutting device to sever the lowering line to deliver the package, the severed lowering line having a first portion coupled to the spool and a second portion coupled to the package, and wherein the spool is configured to spool the first portion of the lowering line before navigating to another location.  Buchmueller teaches the claimed capacity (col. 15, lines 29-34).

In regards to claim 3, Buchmueller discloses that the the monitoring system is further configured to monitor a second parameter and wherein the second parameter is the lowering line tension or load.  Buchmueller teaches monitoring tension in the tether line.

In regards to claim 5, Buchmueller discloses that the cutting device is at least one of a scissor, a scissor type device, a piezoelectric cutter, a thermal device, a laser, a blade, an energy device for heating an element which cuts the lowering line, or a resistance based wire element which heats and cuts the lowering line.  Buchmueller teaches a “blade, saw, and/or heat” device (col. 15, lines 29-43).

In regards to claim 7, Buchmueller discloses that the monitoring system further comprising one or more of an altitude sensor, altimeter, a tension monitoring system, a load cell, an airspeed indicator, an airspeed gauge, sonar, an optical sensor, or Lidar.  Buchmueller teaches a tension sensor.

In regards to claim 8, Buchmueller discloses a second package deployment system, the second package deployment system configured to deliver a second package.  Buchmueller teaches multiple of the invention.

In regards to claim 9, Buchmueller discloses a method for delivering a package with an aerial vehicle, the method comprising:
loading a package on a package deployment system of the aerial vehicle.  Buchmueller teaches loading package onto a UAV delivering system as depicted;
navigating the aerial vehicle to a delivery location.  The UAV of Buchmueller travels to a delivery location to drop off package;
monitoring a parameter of the aerial vehicle or the package deployment system.  Buchmueller teaches a monitoring system to track various aspects including where the package is relative to the ground and/or tension in the tether;
severing a lowering line secured to the package into a first portion coupled to the aerial vehicle and a second portion coupled to the package, the severing based on a signal indicative of the parameter being within a predetermined threshold.  Buchmueller teaches the claimed capacity (col. 15, lines 29-34);

spooling the first portion of the lowering line before navigating to another location.  Whatever portion of the cut line still connected to the UAV is spooled into/onto the aerial vehicle.  Note that Buchmueller teaches spooling in the cut line after delivery (col. 14, lines 48-60).

In regards to claim 10, Buchmueller discloses that monitoring the parameter further comprises monitoring one of airspeed of the aerial vehicle, distance between the package and a delivery surface, or tension on the lowering line.  Buchmueller teaches a monitoring system to track various aspects including where the package is relative to the ground and/or tension in the tether. 

In regards to claim 11, Buchmueller discloses that the parameter is a distance between the package and a delivery surface.  Buchmueller teaches a monitoring system to track various aspects including where the package is relative to the ground and/or tension in the tether.

In regards to claim 12, Buchmueller discloses unspooling lowering line from the spool and securing another packages thereto; repeating the steps of loading, navigating, monitoring, severing, releasing and spooling until no lowering line remains on the spool; and removing the spool and coupling a new spool to the aerial vehicle or 

In regards to claim 15, Buchmueller discloses an aerial vehicle comprising:
a package deployment system coupled to the aerial vehicle.  As depicted in figures 9a and 9b, a UAV is shown to include a package deployment device, the package deployment system comprising: a spool coupled to the aerial vehicle (col. 2, lines 13-32); a lowering line fixedly coupled to the spool at a first end of the lowering line, the lowering line having a second end secured to a grasping device.  Buchmueller teaches several embodiments with some including a grasping end to attach directly to a package or to a package containing device; a monitoring system coupled to one of the aerial vehicle or the package deployment system.  Buchmueller teaches a monitoring system to track various aspects including where the package is relative to the ground and/or tension in the tether; and wherein the monitoring system is configured to monitor a parameter of a component of the package deployment system and delay or prevent actuation of a releasing device if the parameter exceeds a predetermined threshold. Buchmueller teaches monitoring tension in the tether line as well as other parameters, wherein one of the parameter is an air speed of the aerial vehicle.  Note that the Buchmueller system inherently hovers at deployment target location prior to deployment.  The air speed of the UAV is indicated in same manner initiating deployment of the package.

In regards to claim 19, Buchmueller discloses that the package deployment system is further configured to deliver the package at a delivery location by preloading the spool with a predetermined length of lowering line; and wherein the spool is configured to unspool the lowering line until the first end of the lowering line is no longer coupled to the spool.  Buchmueller teaches various embodiments using a spooled line to deliver packages and including allowing for a predetermined length of line that ultimately detaches from the spool.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchmueller et al. (U.S. Patent 10,071,804) in view of Hanlon et al. (U.S. Patent 10,131,437).

In regards to claim 6, Buchmueller fails to teach a parachute coupled to the lowering line at the second end or the spool.  However, Hanlon et al (henceforth referred to as Hanlon) teaches a parachute on the package or package delivery device and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide a parachute at the “second end” (at the attachment point) on the package or package container of Buchmueller as taught by Hanlon, to allow for a safe landing.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchmueller et al. (U.S. Patent 10,071,804) in view of Storm et al. (U.S. Patent Application Publication 2010/0132955).

In regards to claim 20, Buchmueller fails to disclose that the first end of the lowering line is secured to the spool with a collet.  However, Storm et al (henceforth referred to as Storm) teaches a cable securing collet and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to utilize any of various securing means for the cable of Buchmeuller including a collet as taught by Storm, for releasable attachment.

Allowable Subject Matter
Claims 4, 13, 14, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 4, the closest prior art fails to teach or make obvious, including all the limitations of claim 4, that the monitoring system is configured to determine a distance between a delivery surface of the delivery location and one of the aerial vehicle or the package based on the size of the delivery location in a current figure compared to a figure of predetermined distance.  With respect to claim 13, the closest prior art fails to teach or make obvious, including all the limitations of claim 13, a consumer coupling a delivery package to the package deployment system.  With respect to claim 14, the closest prior art fails to teach or make obvious, including all the limitations of claim 14, that the package deployment system is configured to compensate for the change in weight and center of gravity of the aerial vehicle by .  

Summary/Conclusion
Claims 1-3, 5-12, 15, 19 and 20 are rejected.  Claims 4, 13, 14, 16-18 are objected to.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641